Citation Nr: 1023620	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  06-24 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent 
for posttraumatic stress disorder (PTSD) for the period prior 
to January 14, 2005.

2. Entitlement to a rating greater than 50 percent for PTSD 
for the period from January 14, 2005 to January 30, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1969.

This matter initially came before the Board of Veterans' 
Appeals (Board) on an appeal from a rating decision issued by 
the Regional Office (RO) in Columbia, South Carolina.  It was 
remanded by the Board for additional evidentiary development 
in June 2008.  Such development having been completed, this 
case was returned to the Board for appellate disposition. 

The Veteran testified before the undersigned Veterans Law 
Judge at an April 2008 video teleconference hearing.

While the case was in remand status, a 100 percent rating as 
assigned effective January 31. 2008.  That is the maximum 
grant as to that issue effective that date and nothing herein 
involves the period from January 31, 2008.  The issues were 
recharacterized accordingly on the title page.


FINDING OF FACT

Throughout the period relevant to this appeal prior to 
January 31, 2008, Veteran's PTSD was characterized by 
occupational and social impairment with reduced reliability 
and productivity due to symptoms including impaired judgment, 
disturbances of motivation and mood, flattened affect, and 
difficulty establishing and maintaining social and work 
relationships.  Occupational and social impairment with 
deficiencies in most areas was not shown at any time.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent, but no 
higher, were met for the period prior to January 14, 2005. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.130, Diagnostic 
Code 9411 (2009).

2.   The criteria for a rating in excess of 50 percent were 
not met at any time during the period relevant to this appeal 
prior to January 31, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 
4.40, 4.45, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duties to notify and assist claimants with 
substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§ 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate his or her claim.  38 
U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  The Board notes that 38 C.F.R. § 3.159 was 
revised in part, effective May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356.  The third sentence of 38 C.F.R. § 
3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications pending on, or filed 
after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect in the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
1320.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

During the pendency of this claim, the United States Court of 
Appeals for Veterans Claims (Court) decided Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), in which it held 
that VCAA notice requirements are applicable to all five 
elements of a service connection claim.  Thus, the Veteran 
must be notified that a disability rating and effective date 
for the award of benefits will be assigned if service 
connection for a claimed disability is awarded.  Id at 486.  

In this case, the Veteran was sent a letter in March 2004, 
prior to the initial adjudication of his claim, which 
explained VA's duty to assist the Veteran in obtaining 
evidence in support of his claim.  The letter also explained 
what the evidence needed to show in order to establish 
service connection for a claimed disability.  He was sent a 
second letter providing this information in April 2004.  In 
March 2006 the Veteran was sent another letter which 
explained VA's duty to assist him and which explained that in 
order to receive a higher rating he needed to show that his 
PTSD was worse.  In August 2008 the Veteran was sent another 
letter that included this information.  The August 2008 
letter also explained how VA assigns disability ratings and 
effective dates for service connected disabilities.  The 
Veteran's claim was thereafter readjudicated in a June 2009 
supplemental statement of the case (SSOC).  Therefore, to the 
extent there was a pre-decisional notice error, such error 
was cured.

The Veteran's claim for a higher initial rating for his PTSD 
is a downstream issue from his claim for entitlement to 
service connection for that disorder. The RO granted service 
connection for PTSD in June 2005.  The Veteran then filed a 
notice of disagreement in which he argued that he should have 
received a higher rating than that which the RO assigned.  In 
these types of circumstances, VA is not required to issue a 
new VCAA letter.  See VAOPGCPREC 8-2003.  In this 
precedential opinion, the General Counsel held that although 
VA is required to issue a statement of the case (SOC) if the 
downstream issue is not resolved, 38 U.S.C.A. § 5103(a) does 
not require separate notice of the information and evidence 
necessary to substantiate the newly raised issue. Id.  The 
Veteran was sent an SOC in July 2006 that explained the 
rating criteria for PTSD.  He was also sent multiple 
subsequent SSOCs.  In any event, the Veteran was sent VCAA 
letters that explained what the evidence needed to show in 
order to establish entitlement to a higher rating for PTSD in 
March 2006 and August 2008.  As set forth above, the August 
2008 letter explained how VA determines the disability rating 
that is assigned for service connected disabilities.  

In addition to its duty to provide various notices to 
claimants, VA also must make reasonable efforts to assist 
them with obtaining the evidence that is necessary to 
substantiate their claims, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
connection with the current appeal, VA has of record evidence 
including VA treatment records, service treatment records, 
and a transcript of the Veteran's testimony at the April 2008 
hearing.  Multiple VA examinations were provided to the 
Veteran.  Additionally, the Board obtained an opinion 
regarding the Veteran's claim from a psychiatrist in March 
2010.  

For these reasons, the Board finds that VA satisfied its duty 
to assist the Veteran.

Prior Remand

This claim was previously remanded by the Board in June 2008.  
The Veteran is entitled to substantial compliance with the 
Board's instruction therein.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998); See also Dyment v. West 13 Vet. App. 
141, aff'd sub nom Dyment v. Principi, 287 F.3d 1377, 147 
(2002) (remand not required under Stegall where Board's 
remand instructions were substantially complied with).  

The June 2008 remand instructed (1) that the Veteran be 
provided notice that complied with Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), overruled in part, sub nom Vazquez-
Flores v. Shinseki, -- F.3d --. 2009 WL 2835434 (Fed. Cir. 
2009); (2) that more recent VA treatment records be obtained; 
and (3) that a new VA examination be conducted by two 
psychiatrists.  The examiners were instructed to answer 
several questions that were posed by the Board.  The 
Veteran's claim was thereafter to be readjudicated.

The RO/AMC did obtain the Veteran's VA treatment records for 
the period from October 2007 through March 2008. 

Notice pursuant to Vazquez-Flores, 11 West 268, was not 
provided.  Such notice has never been required in initial 
rating claims.  In any event, in Vazquez-Flores v. Shinseki, 
-- F.3d --. 2009 WL 2835434 (Fed. Cir. 2009), the Federal 
Circuit overruled the Court's decision in Vazquez-Flores v. 
Peake to the extent that such decision required VA to (1) 
provide more than general notice of what is required to 
substantiate an increased rating claim and (2) to inform the 
Veteran that he could submit evidence of the impact of his 
claimed disability on his daily life.  Hence, pursuant to the 
Federal Circuit's ruling, VA needed only to provide the 
Veteran with general notice of the criteria necessary to 
substantiate a claim for an increased rating.  This was done 
in this case.  Thus, although the remand instruction was not 
complied with, the error was harmless.  The VCAA notices that 
were provided to the Veteran complied with current law and 
provided the Veteran with adequate notice of what was 
necessary in order to support his claim.  

However, the March 2009 examination that was provided to the 
Veteran also did not comply with the Board's instructions.  
Although the Board specifically requested that the 
examination be performed by two psychiatrists, it was in fact 
performed by two psychologists.  Additionally, the examiners 
did not fully answer all of the questions that were posed by 
the Board.  

Due to these inadequacies in the March 2009 report of 
examination the Board obtained an opinion from a psychiatrist 
that was directed at determining the symptoms of the 
Veteran's PTSD, the relationship of PTSD to the Veteran's 
drug and alcohol abuse, and the separability, or lack 
thereof, of the Veteran's symptoms from PTSD and of other 
disorders such as substance abuse.  The opinion was received 
in March 2010.  The reviewer indicated that he reviewed the 
Veteran's claims file, including all of the prior VA 
examination reports.  When the March 2009 examination and the 
March 2010 opinion are read in conjunction, they adequately 
address the questions that were set forth in the June 2008 
Board remand.  Together they permit an assessment of 
occupational impairment, PTSD symptoms, the seperability or 
lack thereof of the symptoms of the Veteran's PTSD and his 
substance abuse disorder(s), and a GAF score was included in 
the March 2009 report of examination.  Therefore, the Board 
finds that there was substantial compliance with its March 
2009 remand.  A decision on the Veteran's appeal may now be 
made without prejudice to the Veteran.  A further remand of 
this claim would only cause additional delay without any 
corresponding benefit to the Veteran.  

III. Initial Rating

The Veteran contends that his PTSD was more than 10 percent 
disabling prior to January 14, 2005 and more than 50 percent 
disabling thereafter.  The Board again observes that the 
Veteran was granted a 100 percent rating for PTSD effective 
on January 31, 2008 so his rating for the period beginning on 
such date is not part of this appeal. 

Disability ratings are determined by applying criteria that 
are set forth in the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4).  Ratings are based on average impairments 
of earning capacity resulting from particular diseases and 
injuries and the residuals thereof in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are 
described utilizing diagnostic codes set forth in 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

In cases, such as this one, in which a claim for a higher 
evaluation arises out of the initial grant of service 
connection for the disability at issue, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the claim and appellate process.  See 
generally Fenderson v. West, 12 Vet. App. 119 (1999).  See 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, with resolution of reasonable doubt in his 
favor, the evidence shows symptoms consistent with a 50 
percent rating throughout the entire period of this appeal. 

The Veteran's PTSD is evaluated under 38 C.F.R. 4.130, 
Diagnostic Code 9411.  

A rating of 10 percent is assigned when the Veteran exhibits 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and the ability to 
perform tasks only during periods of significant stress, or 
where the Veteran's symptoms are controlled by continuous 
medication.

A rating of 30 percent is assigned when the Veteran exhibits 
occupational and social impairment with occasional decreases 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).

A rating of 50 percent is assigned when the Veteran exhibits 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A rating of 70 percent is assigned when the Veteran exhibits 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain successful relationships.

A rating of 100 percent is assigned when the Veteran exhibits 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

Treatment records from July and August 2003 indicate that the 
Veteran reported symptoms including paranoia, nightmares, 
intrusive thoughts, insomnia, irritability, hearing voices at 
night, and occasional homicidal ideation.  Two or three times 
per month the nightmares were "rough" and the Veteran had 
difficulty sleeping.  However, medication helped his insomnia 
and he was thereafter able to sleep at least 6 hours per 
night.  The Veteran also reported that, with medication, he 
no longer heard voices.  He denied having thoughts of harming 
himself.  He reported that his psychiatric symptoms bothered 
him only "slightly" but that he wanted to stop using 
substances including illegal drugs and alcohol.  The Veteran 
reported that although part of the reason for seeking 
treatment was his spouse, he was generally satisfied with his 
marriage.  

In August 2003, he was assigned a global assessment of 
functioning (GAF) score of 50, indicating that he was 
exhibiting symptoms or impairments consistent with the least 
severe end of the spectrum of those that could be considered 
"serious."  A GAF score of 41-50 is generally indicative of 
serious symptoms or any serious impairment in social, 
occupational, or school functioning.  

In January 2005, the Veteran reported that he and his wife 
experienced increasing marital discord after he returned from 
a substance abuse rehabilitation program.  He reported that 
he relapsed and used cocaine the previous week.  He reported 
that he slept well with medication, and was able to sleep 7 
to 8 hours per night.  His nightmares decreased to about one 
per week.  He had good appetite and good energy.  His mood 
was irritable.  He was fully oriented, his grooming was fair, 
and his insight was poor.  He denied auditory and visual 
hallucinations and suicidal or homicidal ideation.  He was 
assigned a GAF score of 50.  

The Veteran was examined by a VA examiner in April 2005.  At 
that time the Veteran reported that he was doing "pretty 
well" since he began taking medication.  He reported that 
without medication he got only 2 or 3 hours of sleep per 
night, but with medication he slept 6 hours per night.  He 
was no longer having nightmares.  He reported experiencing 
intrusive thoughts approximately 3 times per week.  

The Veteran was married for 33 years and lived with his wife 
and children.  He reported that he had not used drugs for 
four months.  He reported that he was a truck driver but was 
unable to keep jobs.  The Veteran explained that his sleep 
difficulties caused him to be late to work.  He reported that 
he did not experience any significant difficulties but that 
he kept to himself.  He denied having any difficulties with 
his activities of daily living. 

At the time of the examination the Veteran was fully 
oriented.  His affect was blunted.  His insight was normal 
and he had an adequate attention span.  His memory was within 
normal limits and his speech was normal.  The Veteran was 
logical and goal directed.  He reported experiencing periods 
of dysphoria but no other symptoms of depression.  He 
reported that he experienced suicidal ideation when he was 
under stress and during arguments with his spouse but denied 
any plan or intent.  He denied homicidal ideation.  There was 
no evidence of a disorder in thought process or content.  The 
Veteran made good eye contact and was neither hyperactive nor 
restless. 

The examiner assessed the Veteran's symptoms as being mild in 
nature.  They caused a mild degree of impairment in social 
and occupational functioning.  The examiner assigned the 
Veteran a GAF score of 60, which is at the least severe end 
of the range of symptoms that are considered moderate in 
nature; a GAF score of 51-60 is indicative of moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  However, the examiner noted that the 
Veteran had a history of substance abuse and, because of this 
history, was not competent to handle his own funds. 
 
In November 2005, the Veteran reported that he relapsed into 
drug abuse after having been clean for 15 months.  He entered 
a substance abuse rehabilitation program again because of the 
problems his substance abuse had previously caused in his 
marriage.  He reported that he was happily married and had no 
financial, legal, or vocational problems related to substance 
abuse.  He reported that he took medication for insomnia and 
other PTSD symptoms.  He denied other psychological problems.  
He denied suicidal ideation.  The Veteran stated that he was 
not working because he lost his commercial driver's license 
after receiving too many speeding tickets.  He subsequently 
got his license back, but was unable to procure insurance 
enabling him to go back to work as a truck driver.  Other 
treatment records from this time period are generally 
consistent with this.

The Veteran was reexamined by VA in May 2006.  At that time 
the examiner noted that the Veteran was diagnosed with mild 
chronic posttraumatic stress disorder and polysubstance abuse 
in partial remission.  The Veteran reported that he did not 
work full time since 2002 because he had problems getting 
angry with supervisors, missing work, and going to work late.  
He attributed this behavior to his drug and alcohol abuse.  
He reported that he did some part time landscaping work.  He 
could no longer work as a truck driver because of his poor 
driving record.

The Veteran reported that his relationship with his wife was 
strained.  He had a good relationship with his sons and a 
fair relationship with his daughters.  He saw his 
grandchildren often and was close to them.  He had two casual 
friends that he socialized with at church but no close 
friends.  He reported that he cleaned house, did yard work, 
and had jobs doing yard work for others.  He reported that he 
had no used alcohol in three years and had not used drugs for 
about six months.

Upon examination the Veteran was alert, oriented, and 
attentive.  He appeared his stated age.  His mood appeared 
somewhat dysphoric and his affect was constricted.  His 
speech was normal.  The Veteran had good eye contact and was 
cooperative and pleasant towards the examiner.  His thought 
process was logical and coherent.  He did not describe any 
current hallucinations and no delusions were noted.  He 
denied any suicidal or homicidal ideation.  He reported that 
he had not been physically violent since 1999.  His memory 
was intact.  He was not able to concentrate well enough to 
spell a word backwards.  He had partial insight into his 
current condition.  

The examiner assigned a GAF score of 58.  The Veteran was 
assessed as exhibiting mild to definite symptoms of PTSD.  He 
reported that he had nightmares accompanied by night sweats 
one or two times per week.  He reported concentration 
problems and avoiding crowds.  He also described some 
emotional detachment from others.  He reported that he 
usually slept five or six hours per night.  He reported some 
difficulties with irritability and hypervigilance and was 
dysphoric at times.  The Veteran believed that his symptoms 
were getting worse.  He denied that his symptoms impacted his 
activities of daily living, except that about once per month 
he might skip a shower if he was feeling stressed out.  He 
was assessed to be definitely to moderately impaired in his 
social adaptability and interactions with others and mildly 
to definitely impaired in his ability to perform work 
activities.  Overall, his symptoms were assessed to be in the 
"definite" range.

Treatment records from this time period indicated that the 
Veteran's mood, energy, and appetite were good.  He 
occasionally cried when "testifying" at church.  He 
reported occasional auditory hallucinations that occurred 
when he was alone.  He denied any suicidal or homicidal 
thoughts.  He was sleeping well with medication but still had 
nightmares one to two times per week.  

The Veteran's symptoms and GAF scores remained generally 
consistent throughout 2006.  He was proud that he was 
remaining clean and sober and generally reported being in a 
good mood.  In December 2006 he reported sleeping 7 to 8 
hours per night and denied nightmares.  However, his insight 
and judgment were deemed to be poor.  

The Veteran was reexamined by VA in August 2007.  At that 
time, the Veteran reported increased sleep difficulties.  He 
reported that, during the day, his mind would "drift."  He 
reported forgetfulness but denied pathologic memory symptoms.  
He reported that without medication he got only three or four 
hours of sleep but with medication he got a full night's 
sleep.  He reported experiencing nightmares three to four 
times per week.  When he had nightmares he woke up feeling 
anxious.  He denied having flashbacks but stated that at 
times he heard voices after waking up from a nightmare.  He 
reported some intrusive thoughts and irritability but denied 
having anger problems.  The Veteran attributed this to 
keeping to himself.  He reported feeling anxious, dysphoric, 
and lonely at times.  He used to react to these symptoms by 
using substances but he no longer did so.  He reported that 
he was easily startled and avoided things that reminded him 
or his war experiences.  

The Veteran reported that he had not worked in approximately 
four years because he was frequently late and would not get 
his work done.  He reported that he had difficulty 
concentrating while at work.  He reported that he used to do 
landscaping work for a friend's landscaping business but they 
stopped hiring him two years previously.  He was capable of 
performing his activities of daily living and did so 
independently.

Upon examination, the Veteran was fully oriented.  His 
insight was adequate and his affect was mildly blunted.  His 
speech was normal and he was not distractible.  His memory 
was within normal limits.  The Veteran was noted to be 
logical and goal directed.  He reported experiencing some 
dysphoria but denied other symptoms of depression.  He denied 
suicidal or homicidal ideation.  There was no evidence of a 
thought disorder.  The Veteran made good eye contact during 
the interview.

The examiner did not review the claims folder and therefore 
could not compare the Veteran's present functioning to his 
past functioning, but he assessed the Veteran to presently 
exhibit a moderate degree of impairment in social functioning 
and a severe degree of impairment in occupational 
functioning.  His overall level of disability was assessed as 
moderate to severe.  The examiner believed that the Veteran 
had maintained sobriety long enough to be competent to handle 
his own funds.  He was assigned a GAF of 45.

The Veteran continued to report that he was doing well in 
October 2007.  His symptoms reportedly got worse in late 
January 2008 when he was admitted to the hospital for 
inpatient treatment of his PTSD symptoms. He was given a 100 
percent rating effective January 1, 2008 (at first pursuant 
to 38 C.F.R. § 4.29, and thereafter per the rating schedule).

The Veteran was reexamined in March 2009.  At that time, his 
presentation was noted to be similar to at his last 
examination.  He was assigned a GAF of 48.  The examiners 
noted that they were unable to speculate as to the Veteran's 
past levels of impairment but noted that the Veteran's 
reports of actual job performance were fairly consistent.  At 
the time of the examination, the Veteran was assessed as 
being severely occupationally impaired and it was as likely 
as not that this was due to PTSD alone.  

The Veteran's claims file was reviewed by a psychiatrist at 
the request of the Board in March 2010.  The examiner 
explained that the GAF scores that were assigned to the 
Veteran over time referred to his overall level of 
impairment, inclusive of his substance abuse problems.  He 
opined that although the Veteran abused substances prior to 
entering the military, his substance abuse got worse 
thereafter due to PTSD.  He believed that the Veteran's PTSD 
had more of an impact on the Veteran's employability than did 
his substance abuse.  

The Veteran testified at a hearing in April 2008.  The 
Veteran testified that his symptoms got worse over time.  He 
had nightmares four or five times per month.   He considered 
this to be his most severe PTSD symptom.  The Veteran 
testified that he stopped working three or four years earlier 
due to his PTSD.  He used to work as a truck driver, but lost 
that employment because he had too many points on his 
license.  He attributed his traffic violations to his PTSD.  
He also had problems with his bosses. The Veteran testified 
that he then worked for a friend's landscaping business and 
when his friend could no longer keep him on he did odd jobs 
to make ends meet.  

The above evidence is most consistent with a 50 percent 
rating throughout the period at issue in this appeal prior to 
January 31, 2008.  The Veteran's symptoms from 2003 through 
January 14, 2005 do not appear to be substantially different 
than the symptoms he displayed between January 14, 2005 and 
January 30, 2008.  While the Veteran's symptoms were 
described as being mild in nature at the April 2005 
examination, treatment records showed symptoms that were more 
moderate and more closely approximated occupational 
impairment with reduced reliability and productivity.  

However, the Veteran did not meet the criteria for rating 
higher than 50 percent at any time relevant to the current 
appeal prior to January 31, 2008.  Although the Veteran's 
symptoms got minimally worse over time, his symptoms were not 
productive of occupational and social impairment with 
deficiencies in most areas during the period at issue.  The 
Veteran did not have obsessional rituals that interfered with 
his routine activities; speech that was intermittently 
illogical, obscure, or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; neglect of personal appearance 
and hygiene; spatial disorientation, or an inability to 
establish and maintain effective relationships.  Rather, the 
Veteran's speech was noted to be normal at all of his VA 
examinations, and no speech disturbance were noted in his VA 
treatment records for the periods at issue herein.  He was 
always noted to be fully oriented.  While the Veteran 
reported experiencing periods of dysphoria, he consistently 
denied other symptoms of depression and, the majority of the 
time, reported to his treatment providers that his mood was 
good.  During the period at issue, he was noted to have 
appropriate hygiene at all times and he reported that he did 
chores around the house.  He denied any difficulties 
performing his activities of daily living due to PTSD, with 
the exception of occasionally skipping a shower when under 
stress.  Further, while the Veteran's substance abuse at 
times caused stress in his marriage, he remained married for 
over 30 years and reported that he had a fair to good 
relationship with his children and grandchildren.  The 
Veteran also reported that he had two friends from church 
although they were not very close.  He worked for a friend in 
the landscaping business for a period of time.  Thus, the 
Veteran was develop and maintain effective relationships in 
some circumstances.

While the Veteran occasionally reported experiencing suicidal 
ideation in the context of stressful situations or arguments 
with his spouse, he never had a plan or intent and the 
majority of the time the Veteran denied having such feelings.  
He reported some irritability and throughout much of the 
appeal period had poor judgment and poor impulse control with 
respect to the use of drugs and/or alcohol; however he did 
not engage in unprovoked irritability with periods of 
violence.  While the Veteran had a history of numerous 
arrests for violent behavior these took place prior to the 
period at issue herein.  Moreover, the Veteran was eventually 
able to control his behavior with respect to drugs and 
alcohol and maintained a period of sobriety that lasted at 
least 15 months during the period at issue.  In any event, 
the Veteran's poor judgment and periodic impulsivity alone 
are insufficient to warrant a rating higher than 50 percent. 

The Board acknowledges that in August 2007 the VA examiner 
assigned a GAF score that was indicative of more severe 
impairment and indicated that the Veteran's symptoms severely 
impacted his ability to work.  The Board notes that an 
examiner's classification of the level of psychiatric 
impairment, by word or by a GAF score, is considered but is 
not determinative of the VA disability rating to be assigned.  
Rather, the evaluation is based on consideration of all of 
the evidence that bears on occupational and social 
impairment. 38 C.F.R. § 4.126; VAOPGCPREC 10-95.  The 
symptoms that the Veteran reported at that examination were 
not consistent with a rating in excess of 50 percent, as 
noted above.  Specifically, the Veteran was fully oriented, 
spoke normally, had good eye contact, his memory was within 
normal limits, he did not display evidence of a thought 
disorder, he denied suicidal or homicidal ideation, he denied 
symptoms of depression other than episodic dysphoria, and he 
reported that his ability to perform his activities of daily 
living were unimpaired.  

While the Veteran reported that he did not work due to his 
difficulty concentrating and his inability to get to work on 
time, at other times the Veteran admitted that he lost his 
commercial driver's license due to excessive traffic 
infractions.  Furthermore, while the Veteran at times 
reported that he was often late due to his difficulty 
sleeping, he consistently reported that he was able to get 6 
or more or more hours of sleep per night when he took his 
medication.  Therefore, although the examiner assessed that 
the Veteran was severely occupationally impaired by virtue of 
his poor work history, and the evidence showed that the 
Veteran had difficulty maintaining steady employment, 
occupational and social impairment with deficiencies in most 
areas was not shown by virtue of the Veteran's symptoms 
during the period at issue.  Moreover, while treatment 
records from 2008 indicate that the Veteran's symptoms then 
got worse, the Veteran has a 100 percent rating effective 
January 31, 2008 and  that time period is not part of the 
instant appeal.  

The Board finds that the Veteran's symptoms do not present 
such an exceptional disability picture as to render the 
schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also 
Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the schedular evaluation is inadequate).  
Rather, the Veteran's psychiatric symptoms were fully 
contemplated by the rating schedule.  Moreover, although did 
go through an inpatient substance abuse treatment program at 
one time, he was not repeatedly hospitalized for PTSD at any 
time during the period relevant to this appeal.  His PTSD, 
while it caused the Veteran some occupational impairment as 
evidenced by his difficulty maintaining steady employment, 
did not so materially adversely affect it as to warrant an 
extraschedular rating.  As noted above, the Veteran stopped 
working as a commercial truck driver because his lost his 
commercial driver's license as a result of numerous traffic 
infractions, not PTSD.  Thereafter the Veteran maintained 
part time employment as a landscaper and, when that job 
ended, was able to do odd jobs to earn money. 

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  The 
benefit of the doubt was granted to the Veteran in assigning 
a 50 percent rating for the period prior to January 14, 2005.  
The preponderance of the evidence is against a higher rating 
at any time applicable to this appeal.  See, e.g., Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  


ORDER

A rating of 50 percent, but no higher, for PTSD is granted 
for the period prior to January 14, 2005, subject to the laws 
and regulations governing the award of VA monetary benefits.

A rating in excess of 50 percent for the period beginning 
January 15, 2005 is denied prior to January 31, 2008.

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


